Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Action is responsive to the Amendments and Remarks filed on 12/23/2020. Claims 1-13 and 15-19 are pending claims.  Claims 1 and 7 are written in independent form. Claim 14 is cancelled.
Applicant’s remarks filed on 12/23/2020 have been fully considered but were not found to be persuasive. Accordingly, THIS ACTION IS MADE FINAL.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 7 recite the limitation "the target server".  There is insufficient antecedent basis for this limitation in the claim because “a target server” has not been previously recited in the claims. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 7-9, 13, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Fish et al. (U.S. Pre-Grant Publication No. 2006/0212465, hereinafter referred to as Fish) and further in view of Chinese Publication Number CN101464895, hereinafter referred to as CN895, and Feng et al. (U.S. Pre-Grant Publication No. 2009/0144220, hereinafter referred to as Feng).

Regarding Claim 1:
Fish teaches a method for updating data for a distributed data system, wherein the distributed database system comprises a plurality of servers, the method is applicable to a server in the distributed database system, the target server is one of the plurality of servers which stores a hash table, wherein the hash table stores a key for each row of data in a data table and version information of this row of data, the method comprises:

obtaining a data table stored in each of the plurality of servers in the distributed database system, and
Fish teaches obtaining data tables to be compared for synchronization by comparing and synchronizing rows within tables, and tables within databases (Para. [0018]) where the data tables are stored in a plurality of servers in the distributed database system (Fig. 1 Elements 104 and 106).
for each obtained data table, reading each row of data in this obtained data table;
Fish teaches obtaining data tables to be compared for synchronization by comparing and synchronizing rows within tables, and tables within databases (Para. [0018]). Fish further teaches processing on a row-by-row basis (Para. [0016]).
determining, for each row of data read, whether a key for this row of data exists in the hash table stored in the target server;
Fish teaches comparing “the first hash data 102 to the second hash data 142” (Para. [0014]) thereby teaching determining, for each row of data that was processed on a row-by-row basis (Para. [0016]), if each hash of a first hash table exists in the second hash table.
if the key for this row of data does not exist in the hash table stored in the target server, writing the row of data into the hash table, and writing the key and version information for the row of data into the hash table;
Fish teaches if a row does not exist, “record the key column values along with the table name, operation type or current time of day into a resync_marker table” and committing the database transaction for synchronization (Paras. [0333]-[0334]).

Fish teaches all of the elements of the claimed invention as recited above except:
if the key for this row of data exists in the hash table stored in the target server, reading a first version number of the row of data in the data table, and determining whether the first version number is greater than a second version number for the row of data stored in the hash table;
if the first version number is greater than the second version number, updating the row of data into the hash table and updating version information for the row of data;
sending the hash table to the master server so as to cause each of the plurality of servers in the distributed database system to perform data recovery based on the hash table received by the master server.

However, in the related field of endeavor of data updates, CN895 teaches:
if the key for this row of data exists in the hash table stored in the target server, reading a first version number of the row of data in the data table, and determining whether the first version number is greater than a second version number for the row of data stored in the hash table;
CN895 teaches reading first version and second version information for comparison between two sets of data and “when the comparison result shows that the first version information is more updated than the second version information, the application server updates the data in the internal storage, the second version information is updated to be the first version information” (Abstract).
if the first version number is greater than the second version number, updating the row of data into the hash table and updating version information for the row of data;
CN895 teaches reading first version and second version information for comparison between two sets of data and “when the comparison result shows that the first version information is more updated than the second version information, the application server updates the data in the internal storage, the second version information is updated to be the first version information” (Abstract).

Thus, it would have been obvious to one of ordinary skill in the art, having the teachings of CN895 and Fish at the time that the invention was effectively filed, to have combined the data version comparison, as taught by CN895, with the system and method for comparing databases across a network, as taught by Fish.
One would have been motivated to make such combination because while Fish teaches applying “the new (correct) version of the data” (Para. [0308]) Fish also teaches the potential to “erroneously overwriting the newest version of the record with an older version” (Para. [0309]), and CN895 teaches a way of ensuring that an old version does not overwrite a newer version by comparing the version numbers, thus solving the erroneous potential taught by Fish.

Fish and CN895 teach all of the elements of the claimed invention as recited above except:
sending the hash table to the master server so as to cause each of the plurality of servers in the distributed database system to perform data recovery based on the hash table received by the master server.

However, in the related field of endeavor of storing distributed hashtables, Feng teaches:
sending the hash table to the master server so as to cause each of the plurality of servers in the distributed database system to perform data recovery based on the hash table received by the master server.
Feng teaches publishing the update to a transaction bank so as to cause “all replicas of the record apply update in the same order” (Para. [0012]) thereby teaching a recovery, in a plurality of servers hosting the replicas, based on the hash table received at the transaction bank.

Thus, it would have been obvious to one of ordinary skill in the art, having the teachings of Feng, CN895, and Fish at the time that the invention was effectively filed, to have combined the recovery of lost data using replicas, as taught by Feng, with the data version comparison, as taught by CN895, and the system and method for comparing databases across a network, as taught by Fish.
One would have been motivated to make such combination because it would have been obvious to a person having ordinary skill in the art that incorporating a recovery process for lost data would improve the reliability and robustness of the distributed storage system.


Regarding Claim 2:
Fish, CN895, and Feng further teach:
wherein, for each obtained data table, reading each row of data in this obtained data table, comprises:
for each obtained data table, reading each row of data in this obtained data table by means of data fragmentation.
Fish teaches reading and fragmenting each row into column packs (Paras. [0056]-[0057]).

Regarding Claim 3:
Fish, CN895, and Feng further teach:
wherein, writing the key for the row of data into the hash table comprises:
writing a primary key of the row of data in the data table into the hash table as a key for the row of data.
Fish teaches writing a pack of columns “that make up a unique key for the row” separate from remaining columns in the row (Para. [0057]) thereby teaching writing a primary key of the row of data into the hash table as a key for the row of data.

Regarding Claim 7:
All of the limitations herein are similar to some or all of the limitations of Claim 1.

Regarding Claim 8:
All of the limitations herein are similar to some or all of the limitations of Claim 2.

Regarding Claim 9:
All of the limitations herein are similar to some or all of the limitations of Claim 3.

Regarding Claim 13:
Fish, CN895, and Feng further teach:
a storage medium for storing an executable program code which, when executed, performed the method for updating data for a distributed database system (Fish – Para. [0004]).

Regarding Claim 15:
Fish, CN895, and Feng further teach:
an electronic device, comprising:
a processor, a memory a communication interface and a bus (Fish – Paras. [0012]-[0014] & Fig. 1);
wherein the processor, the memory and the communication interface connect and communicate with each other via the bus; (Fish – Paras. [0012]-[0014] & Fig. 1)
the memory stores an executable program code; (Fish – Paras. [0012]-[0014] & Fig. 1)
the processor executes a program corresponding to the executable program code stored in the memory by reading the executable program code to perform the method for updating data for the distributed database system (Fish – Paras. [0012]-[0014] & Fig. 1).


Claims 4-6, 10-12, and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Fish, CN895, and Feng, and further in view of Beaverson et al. (U.S. Pre-Grant Publication No. 2013/0110894, hereinafter referred to as Beaverson).

Regarding Claim 4:
Fish, CN895, and Feng teach all of the elements of the claimed invention as recited above except:
wherein after writing the row of data into the hash table, the method further comprises:
recording the number of occurrences of the row of data in the hash table.

However, in the related field of endeavor of tracking distributed data, Beaverson teaches:
wherein after writing the row of data into the hash table, the method further comprises:
recording the number of occurrences of the row of data in the hash table.
Beaverson teaches a global reference count for a distributed object (Para. [0008]) where “adjustments are made to the [reference count] for each new reference…i.e., +1 to add a reference” (Para. [0083]).

Thus, it would have been obvious to one of ordinary skill in the art, having the teachings of Beaverson, Feng, CN895, and Fish at the time that the invention was effectively filed, to have combined the tracking of references to objects over a distributed network, as taught by Beaverson, with the recovery of lost data using replicas, as taught by Feng, the data version comparison, as taught by CN895, and the system and method for comparing databases across a network, as taught by Fish.
One would have been motivated to make such combination because Beaverson teaches tracking the number of instances of a specific object and determines whether to delete the object “to improve performance” (Para. [0107]).


Regarding Claim 5:
Beaverson, Feng, CN895, and Fish further teach:
wherein when it is determined that the first version number is equal to the second version number, the method further comprises:
increasing the number of occurrences of the row of data in the hash table by one.
Beaverson teaches a global reference count for a distributed object (Para. [0008]) where “adjustments are made to the [reference count] for each new reference…i.e., +1 to add a reference” (Para. [0083]).


Regarding Claim 6:
Beaverson, Feng, CN895, and Fish further teach:
wherein before sending the hash table to a master server, the method further comprises:
for each row of data in the hash table, determining whether the number of occurrences of this row of data is less than a predetermined threshold, and
Beaverson teaches determining whether the object reference count is low enough to de-allocate or delete the object (Paras. [0106]-[0117]).
if the number of occurrences is less than the predetermined threshold, deleting this row of data.
Beaverson teaches if the global reference count is zero, and thus below a predetermined threshold of one reference since a half reference cannot be obtained, the object is deleted (Paras. [0106]-[0117]).

Regarding Claim 10:
All of the limitations herein are similar to some or all of the limitations of Claim 4.

Regarding Claim 11:
All of the limitations herein are similar to some or all of the limitations of Claim 5.

Regarding Claim 12:
All of the limitations herein are similar to some or all of the limitations of Claim 6.

Regarding Claim 16:
All of the limitations herein are similar to some or all of the limitations of Claim 4.

Regarding Claim 17:
All of the limitations herein are similar to some or all of the limitations of Claim 4.

Regarding Claim 18:
All of the limitations herein are similar to some or all of the limitations of Claim 4.

Regarding Claim 19:
All of the limitations herein are similar to some or all of the limitations of Claim 4.


Response to Amendment
Applicant’s Amendments, filed on 12/23/2020, are acknowledged and accepted.
As stated above and restated here for convenience, Applicant’s remarks filed on 12/23/2020 have been fully considered but were not found to be persuasive. Accordingly, THIS ACTION IS MADE FINAL.

Response to Remarks
In the remarks filed on 12/23/2020, Applicant argues that “Fish fails to disclose the two computers store the hash table and the data table at the same time” and “in fact, Fish merely discloses the computers perform the hash operation on the segment of the database to produce the hash data… [but] fails to disclose creating the hash table in the computer for storing the data in the data table in the database” because “Fish compares the hash data 122 with the hash data 142, rather than each row of data in a data table with information in the hash table”.
Applicant’s argument is not convincing because Fish teaches storing the data and hash data in each of computers 104 and 106 (Fig. 1).  Fish further teaches comparing each row of data in a data table with information in the hash table by comparing hash data for the data table (Paras. [0014]-[0016]).  It is noted that the claim language is very broad and does not seem to reflect the argued scope with respect to how data is compared.
In the remarks field on 12/23/2020, Applicant argues that “in Fish, the comparison of the data in the two data tables is completed by the hash computation, to synchronize the two data tables” and “Fish does not mention creating a hash table for storing the latest complete data in the distributed database system, so that the data stored in each server is the latest complete data in the distributed database system”.
Applicant’s argument is moot as the claim language does not recite creating a hash table for storing the latest complete data in the distributed database system.  Further, if Applicant is referring to the limitation starting with “sending the hash table to the master server…”, the rejection does not rely on Fish to teach this limitation and instead states that Feng teaches the limitation.
In the remarks filed on 12/23/2020, Applicant argues that in contrast to the claimed invention, “in Fish, the data tables stored in the databases of two computers are compared” and “each computer in Fish only stores the data table, rather than the hash table”, thereby concluding “Fish cannot read each row of data in the data table stored on each computer, and compares the read data in the data stored in the hash table stored one of the two computers, record the inconsistent data entry between the two data tables, and then modify the corresponding data table according to the recorded data entry”.
Applicant’s argument is not convincing because Fish teaches the computers 104 and 106 storing both the database as well as the hash data.  It is further noted that the scope of the limitations that Applicant argue “Fish cannot” perform both are not accurately reflected in the claim language and some of which seem to be referring to limitations that Fish is not even relied upon to teach in the rejection.
In the remarks field on 12/23/2020, Applicant argues that the CN895 reference fails to cure the deficiency of Fish because “CN895 fails to disclose the memory or the database stores both of the data table and the hash table” and “fails to create an additional hash table for storing the latest complete data in the distributed database system” and thus “CN895 cannot read each row of data in the data table in each apparatus (memory and database), and compare the read data with the data stored in the additional hash table in the memory or the database”.
Applicant’s argument is not convincing as CN895 was not relied upon in the rejection to teach the argued limitations.  Further, the scope of the argument does not seem to be reflected in the limitations, thereby making the argument moot.
In the remarks field on 12/23/2020, Applicant argues that Feng fails to cure the deficiency of Fish because while Feng teaches a hash table distributed over many servers, “in the present application, the hash table is merely stored in the target server, and is used for storing the latest complete data in the distributed database system” and “the function of the hash table in Feng is different from that of the present application”.
Applicant’s argument is not convincing as Feng was not relied upon in the rejection to teach the argued limitations.  Further, the scope of the argument does not seem to be reflected in the limitations, thereby making the argument moot.
In the remarks field on 12/23/2020, Applicant argues that “Although Feng disclose the transaction bank propagates updates made to one record to all of the other replicas of that record in the other datacenters, this does not mean that the hash table is sent to the master server, so as to cause each of the plurality of servers in the distributed database system to perform data recovery based on the hash table received by the master server” and “therefore, Feng fails to disclose ‘sending the hash table to the master server, so as to cause each of the plurality of servers in the distributed database system to perform data recovery based on the hash table received by the master server’”.
Applicant’s argument is not convincing because Fish teaches using hash tables for tracking changes, and so Fish in combination with Feng teaches sending the hash table comprising updates to a transaction bank, which is the master server, causing “all replicas of the record apply update in the same order” (Feng - Para. [0012]).
In the remarks field on 12/23/2020, Applicant argues Beaverson fails to cure the deficiency of Fish because Beaverson teaches instances of an object as all being equal (peer-to-peer), as opposed to instances among which there is some hierarchy or master/slave relationship, i.e., one instance being primary or more privileged than another”.
Applicant’s argument is moot as Beaverson was not relied upon in the previous rejection as having taught the limitation(s) in question.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Adjei-Banin et al. (U.S. Pre-Grant Publication No. 2013/0268567) teaches a dimension table populated with data records extracted from at least one source system with each data record being associated with identifying hash values and attribute hash values.
Baird et al. (U.S. Pre-Grant Publication No. 2006/0047658) teaches a hash value resulting from applying a hash function to the data in a row also having metadata including a version value, a date and time tamp, and unique identifier.
Macnicol et al. (U.S. Pre-Grant Publication No. 2016/0070726) teaches comparing on-disk versions using hash values of rows of data values.
Bestler et al. (U.S. Pre-Grant Publication No. 2014/0229455) teaches a scalable object storage with manifest tracking subsystem for storing version manifests and encodes forward-references from the version manifest to chunks.
Margolus et al. (U.S. Patent No. 8,095,516) teaches a history preservation storage system where “the storage system may associate an entity version with an identifier that depends on a hash of its contents” and “a hash value may identify the reference of an entity version to a block that is shared with other entities”.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT F MAY whose telephone number is (571)272-3195.  The examiner can normally be reached on Monday-Friday 9:30am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain Alam can be reached on 571-272-3978.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/R.F.M/Examiner, Art Unit 2154                                                                                                                                                                                                        4/9/2021

/HOSAIN T ALAM/Supervisory Patent Examiner, Art Unit 2154